Citation Nr: 1722908	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-35 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent thereafter for service-connected radiculopathy of the right lower extremity.

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to February 28, 2011.


REPRESENTATION

Veteran represented by:	John Worman, Attorney


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

This case was previously remanded for additional development in March 2015.  The issue of entitlement to service connection for a psychiatric disorder, including depression and anxiety, was later granted by the RO in a November 2016 rating decision.  As this represents a full grant of the benefit sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  Consequently, these issues are no longer before the Board.

In correspondence to the Board dated January 17, 2017, the Veteran's representative raised a claim of entitlement to special monthly compensation based on the need for aid and attendance.  The Board refers this claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement to an earlier effective date for a total disability rating for compensation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for further development.



FINDINGS OF FACT

1.  The competent and credible evidence shows that for the period prior to February 23, 2011, the Veteran's radiculopathy of the right lower extremity was not productive of impairment greater than mild incomplete paralysis.

 2.  The competent and credible evidence shows that as of February 23, 2011, the Veteran's radiculopathy of the right lower extremity has not been productive of impairment greater than moderate incomplete paralysis.

CONCLUSION OF LAW

The criteria for a higher initial rating for radiculopathy of the right lower extremity on a schedular basis, currently evaluated as 10 percent disabling prior to February 23, 2011, and 20 percent disabling thereafter, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.123, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Legal Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the question for consideration is the propriety of the initial ratings assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

In this case, the Veteran asserts that he is entitled to an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent from February 23, 2011, for service-connected radiculopathy of the right lower extremity.  

In an April 2010 rating decision, the Veteran was granted service connection for radiculopathy of the lower right extremity and was assigned a 10 percent rating effective November 23, 2009.  Later, in a November 2012 rating decision, the Veteran's rating was increased to 20 percent effective February 23, 2011.  Because the Veteran has not appealed the effective date assigned for the grant of service connection, the Board's focus will be on the evaluation of radiculopathy of the lower right extremity since November 23, 2009.

The Veteran's radiculopathy of the right lower extremity has been evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Neurological disability is evaluated on the basis of nerve paralysis, partial paralysis, neuritis, or neuralgia in proportion to the impairment of motor or sensory function.  38 C.F.R. §§ 4.120-4.124a. Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants an 80 percent rating but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120. 

Moreover, with respect to peripheral nerve injuries, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Here, the Veteran was afforded a VA examination in November 2009, during which he complained of burning pain radiating in his right lower leg.  The examiner observed lumbar lordosis and an antalgic gait, and noted that the Veteran reported being able to walk a mile, but only with pain medication.  The examiner also noted spasms, guarding, pain with motion, and tenderness in the right extremity, but provided that these symptoms did not cause the Veteran's abnormal gait or spinal contour.  The examiner did not observe any paralysis but noted slightly impaired extension of the right great toe on active resistance.  A detailed sensory exam revealed diminished sensation for the lateral leg at the L5-S1 nerve root distribution.  X-rays confirmed marked degenerative disc disease of the lumbar spine at L5-S1.  Ultimately, the examiner concluded there was evidence of radiculopathy in the right lower leg, and that it was most likely caused by the Veteran's service-connected chronic lumbar strain with degenerative disc disease, status post lumbar fusion.  

On November 19, 2009, the Veteran was examined by Dr. D. S. of Fast Track Anesthesia Associates.  The Veteran reported sharp, shooting, burning, aching, stabbing, and throbbing pain in his thigh that occasionally made it to his right calf.  He also reported abnormal sensations and some weakness in the lower right extremity.  He reported decreased sleep as a result, but stated that he continued to walk on a daily basis.  Dr. D. S. observed that the Veteran's lower extremities revealed some decrease in sensation in the right L4 through S1 distribution.

On December 10, 2009, the Veteran underwent an L4 and S1 transforaminal epidural steroid injection under fluoroscopic guidance at Tri-State Surgical Center.  In a follow-up appointment with Dr. D. S. on December 30, 2009, the Veteran reported that pain had returned after the injection.  Dr. D. S. observed decreased sensation on the right L4 through S1 distribution, but there was no associated numbness or tingling.

In March 2010, a VA examiner reviewed the November 2009 VA examination report and concurred with the 2009 examiner's findings, concluding that the Veteran's right lower extremity radiculopathy was most likely caused by or a result of his service-connected chronic lumbar strain with degenerative disc disease.  Accordingly, the RO granted service connection in April 2010 and assigned a rating of 10 percent for radiculopathy of the right lower extremity.  

In May 2010, the Veteran underwent a WorkWell Functional Capacity Evaluation with therapist T. A., who observed that the Veteran demonstrated "smooth and coordinated movement patterns" throughout the FCE testing and exhibited "good abilities" in stair climbing and kneeling, with no significant problems noted with sitting.  T.A. also observed that the Veteran had weakness in walking and lifting, but noted that he did not report right leg pain after the initial interview.  T. A. also noted that the Veteran rose easily from sit to stand and from sit to supine and back, and exhibited a limp that diminished as he walked out to the parking lot after the evaluation.

In August 2010, the Veteran submitted a Notice of Disagreement in which he asserted that a 100 percent rating would be more appropriate for his radiculopathy, given his lengthy treatment history and inability to work due to pain.

The Veteran was afforded another VA examination in February 2011.  He described constant aching lumbar pain of moderate severity that radiated to his right lower leg.  He reported experiencing flare-ups of this pain on a weekly basis that resulted in a decrease in weight-bearing activities but did not necessitate the use of an assistive aid for walking.  The examiner noted a positive straight leg raise at 45 degrees with pain on motion.  The examiner also noted decreased sensory acuity in the Veteran's right lower leg.  The examiner opined that the Veteran's radiculopathy would render him unsuited for both physical and sedentary employment.  Consequently, the RO assigned a 20 percent rating for the Veteran's radiculopathy of the right lower leg effective February 23, 2011, citing an increase in severity of the disability.

The Veteran appealed the RO's assignment of a 20 percent rating, asserting that it should have been higher.  See December 2012 VA Form 9.  In connection with his appeal, he underwent another VA examination in October 2015.  The examiner noted intermittent pain of moderate severity, as well as mild paresthesia and/or dysesthesias and mild numbness in the right lower extremity.  The Veteran exhibited normal strength (5/5) upon knee extension, ankle plantar flexion, and ankle dorsiflexion, and showed no muscle atrophy.  The examiner observed decreased light touch sensation in the right lower extremity.  The examiner also observed a normal gait, and found that the Veteran exhibited mild incomplete paralysis of the right sciatic nerve.  The Veteran was not in need of assistive devices.  The examiner noted a current level of severity of moderately severe and stated that the Veteran is unable to perform any physical or sedentary jobs.  The examiner did not specify whether he was referring to the right or left extremity (or both) when rendering that conclusion.

Based on the foregoing evidence, the Board does not find that higher evaluations are warranted for the Veteran's service-connected radiculopathy of the right lower extremity.  In making this determination, the Board has carefully considered the medical and lay evidence.  In this case, the Veteran's subjective reports regarding his symptoms must be carefully weighed against the objective medical findings.  While it is true that the Veteran is competent to report symptoms and history of treatment, he is not, as a lay person, competent to make medical conclusions.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, the Board finds the opinions of medical professionals to be the most probative evidence of record as to the severity of the Veteran's radiculopathy of the right lower extremity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the medical conclusion the expert reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions and observations are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The objective medical evidence, both private and VA, indicates that the Veteran's radiculopathy of the right lower extremity was no more than mild prior to February 23, 2011.  The November 2009 VA examiner noted spasms, guarding, pain with motion, and tenderness in the right extremity, but determined that these symptoms did not cause the Veteran's abnormal gait or spinal contour.  The examiner also noted that the Veteran was still able to walk a mile, albeit with the assistance of pain medication.  The examiner noted slightly impaired extension of the right great toe on active resistance, but otherwise observed no paralysis.  Private treatment notes from Dr. D. S. indicate decreased sensation on the right L4 through S1 distribution, but no associated numbness or tingling.  Finally, during his May 2010 WorkWell Functional Capacity Evaluation, the Veteran demonstrated smooth and coordinated movement, good abilities in stair climbing and kneeling, and no significant problems with sitting.  The Veteran was also observed walking without a limp after the evaluation.  Consequently, the Board finds that the Veteran's radiculopathy of the right lower extremity was no more than mild prior to February 23, 2011, and more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 8520.

Moreover, the evidence indicates that as of February 23, 2011, the Veteran's radiculopathy of the right lower extremity has been no more than moderate.  During his February 2011 examination, the Veteran described constant aching lumbar pain of moderate severity that radiated to his right lower leg.  The examiner noted a positive straight leg raise at 45 degrees with pain on motion, as well as decreased sensory acuity in the Veteran's right lower leg.  However, while this resulted in a decrease in weight-bearing activities, it did not necessitate the use of an assistive aid for walking.  The October 2015 examiner found that the severity of the Veteran's radicular symptoms were generally moderate in nature.  He noted moderately severe intermittent pain in the right lower extremity, but observed only mild incomplete paralysis of the right sciatic nerve, mild paresthesia and/or dysesthesias, and mild numbness.  The Veteran showed no atrophy and did not require the use of an assistive device.  Accordingly, the Board finds that the Veteran's right lower extremity radiculopathy has been no more than moderate since February 23, 2011, and more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 8520.

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent from February 23, 2011, for service-connected radiculopathy of the right lower extremity, is not warranted. 


ORDER

Entitlement to an initial rating in excess of 10 percent prior to February 23, 2011, and in excess of 20 percent thereafter, for service-connected radiculopathy of the right lower extremity, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary with respect to the remaining issue on appeal in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The Veteran contends that he should be assigned an earlier effective date for the grant of a TDIU, currently effective February 28, 2012.  

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16 (a).  To qualify for a TDIU on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability rated at 40 percent or more and a combined disability rating of 70 percent or more.  Id. 

The Board notes that for purposes of determining one 60 percent disability or one 40 percent disability in ascertaining entitlement to TDIU on a schedular basis, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a)(2).

With respect to an earlier effective date, a TDIU is a form of increased rating claim.  Accordingly, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (o). An effective date for an increased rating claim may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability occurred within one year from the date of claim.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. §§ 3.400 (o)(1), (2).  In adjudicating an increased rating claim, the main focus is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the central inquiry in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.

As previously discussed, the Veteran's TDIU in this case is effective February 28, 2012, the date the RO determined that the Veteran met the scheduler requirements set forth under 38 C.F.R. § 4.16 (a).  Prior to February 28, 2012, the Veteran's service-connected disabilities did not satisfy the schedular criteria.  Notwithstanding, TDIU may be considered on an extraschedular basis.  See 38 C.F.R. § 4.16 (b).  In this regard, although entitlement to extraschedular TDIU is determined in the first instance by VA's Director of Compensation Service (Director), the RO and the Board are tasked with making the threshold determination that referral to the Director for extraschedular consideration is appropriate.  Id.; see Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board finds that the issue of entitlement to an earlier effective date prior to February 28, 2012 for a TDIU on an extraschedular basis should be submitted to the Director, Compensation Service for consideration.  The Veteran has consistently maintained that he has been totally disabled and unable to work since at least as early as 2008.  Indeed, records from the Social Security Administration indicate that the Veteran was deemed totally disabled for Social Security purposes on February 28, 2008.  The February 2011 VA examiner concluded that the Veteran's disabilities rendered him unsuited for both physical and sedentary employment.  Furthermore, the Veteran submitted a private functional capacity evaluation and an opinion from a vocational specialist that suggest he has been unemployable since 2009 or 2010.

Because the evidence of record suggests the that the Veteran may be entitled to an extraschedular TDIU effective prior to February 28, 2012, the claim should be submitted to the Director, Compensation Service for consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Refer this case to the Director, Compensation Service, for consideration of assignment of an extraschedular TDIU under the provisions of 38 C.F.R. 
 § 4.16(b), for the period prior to February 28, 2012.

2.  Then, readjudicate the claim based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


